Citation Nr: 0409892	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from August 1977 to August 1981 and 
from March 1982 to September 1983.

The Board of Veterans' Appeals (Board) notes the veteran's service 
records indicate that the veteran's September 1983 discharge was 
under conditions other than honorable.  However, an administrative 
decision dated in April 1984 determined that his September 1983 
discharge was to be considered as under conditions other than 
dishonorable for Department of Veterans Affairs (VA) purposes.

This matter arises before the Board on appeal from a March 2000 
rating decision of the Los Angeles, California, VA Regional Office 
(RO), which denied the above claim.

The issue of service connection for a back disorder on the merits 
is  REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.  


FINDINGS OF FACT

1.  In a decision dated in April 1999, the Board determined that 
new and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a back 
disorder and denied the claim on the merits. disorderin a decision 
dated in December 1994.

2.  Evidence submitted since the December 1994 Board decision 
which did not reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder is not duplicative of 
evidence previously on file and, by itself or in connection with 
evidence previously assembled, is so significant that it must be 
considered in order to fairly decide the claim.

 The veteran's motion for reconsideration of this decision was 
denied in August 1999.

2.  Evidence received since the April 1999 Board decision bears 
directly and substantially upon the issue at hand, is neither 
duplicative or cumulative, and is so significant that it must be 
considered in order to fairly decide the merits of the claim;.



CONCLUSIONS OF LAW

1.  The April 1999 Board decision which reopened and denied the 
veteran's claim of entitlement to service connection for a back 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2003).

2.  The evidence received since the April 1999 Board decision is 
new and material; thus, the requirements to reopen the claim of 
entitlement to service connection for a back disorder have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board has considered the provisions of the VCAA.  However, the 
Board need not discuss the limited application of the VCAA in the 
new and material evidence claim, given the favorable disposition 
of that issue as decided herein.  The claim of entitlement to 
service connection for a back disorder on the merits is the 
subject of the Remand.

New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999). 

In addition, service connection for arthritis may be established 
based upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§  1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

In February 1985, the RO denied entitlement to service connection 
for a back disorder.  The veteran did not appeal.  In December 
1996, he requested that his claim of entitlement to service 
connection for a back disorder be reopened.  The RO denied the 
claim in May 1997, and the veteran perfected an appeal to the 
Board.  The Board reopened and denied the claim in April 1999.  
Evidence before the Board at that time included the following: 

Service medical records dated from July 1982 to June 1983 
reflected reported low back pain in July 1982 and March, April, 
and June 1983.  Relevant assessments of low back strain and low 
back muscle spasm were noted.  A March 1983 clinical notation 
reflected that the veteran was assigned to light duty for fourteen 
days.  A June 1983 clinical notation reflected he had requested 
continuation of light duty with no physical fitness training, 
which was granted for two weeks.

A private chiropractic report dated in June 1991 reflected 
relevant reports of moderate low back pain and weakness, and 
intermittent upper back pain on both sides.  It was noted that the 
veteran was initially examined for injuries suffered in a work-
related injury in November 1990.  The chiropractor added that he 
denied any prior accidents, traumas, or injuries, and he reported 
generally good health prior to receiving the present injuries.  
Relevant diagnoses of cervical myofascitis, cervicocranial 
syndrome, thoracic sprain and strain injury, and lumbalgia were 
noted.  In the September 1991 discharge summary, the chiropractor 
opined that the veteran had lost approximately one-fourth of his 
pre-injury capacity for lifting and was precluded from work 
requiring him to engage in heavy lifting or repetitive bending.  
The chiropractor further opined that his disability was 
attributable entirely to the injury of November 1990.

The VA radiological report of the lumbosacral spine dated in 
October 1993 reflected an impression of post-traumatic change at 
T12 with small anterior osteophytes at multiple levels consistent 
with degenerative change, as well as disc disease at levels T12-
L1, L3-4 and L4-5.  Minimal alignment deformity likely secondary 
to the above processes was also noted.

The report of magnetic resonance imaging (MRI) of the lumbar spine 
dated in December 1995 reflected an impression of central to right 
paracentral disc extrusion at L4-5; desiccated discs at L4-5 and 
L5-S1, and bony spurring at the L5-S1 level.

The December 1995 radiology report of the lumbosacral spine 
revealed a relevant impression of narrowing at the fifth lumbar 
interspace; anterior wedging at T12 and also to a slight degree at 
L1, and an appearance suggestive of a degenerative disc at the 
fifth lumbar interspace.

Relevant VA outpatient treatment records dated from October 1995 
to April 1996 revealed reports of recurrent low back pain since 
1982, by history.  The veteran also reported pain radiating down 
both legs and into the toes.  An assessment of severe exacerbation 
of chronic low pain secondary to a herniated disc was noted.  It 
was noted that he had described his back pain as intermittent.

In her April 1997 statement, the veteran's wife stated that his 
chronic low back pain started in 1982 when he had injured his back 
"on the job while working at micas tutin" and that it had become 
progressively worse throughout the years.  She also stated that he 
would not tell prospective employers of his back problem for fear 
that they would not hire him.  She stated she had assisted him 
with heating pads, massage exercises, ultrasounds, pain 
medication, and visits to a chiropractor.

At a hearing before a member of the Board in February 1999, the 
veteran testified that after he was discharged from service, his 
wife, a licensed vocational nurse, gave him massages and 
administered hot pads to his back.  He indicated that he would 
sleep with a board between his mattress and box springs, and that 
he would occasionally wear a brace.  He added that he had been 
working in a warehouse after separation from service and had 
sustained an injury on the job, in which he pulled the muscles in 
his back.  He noted that his back pain had continued since his 
military service, and the pain was both constant and intermittent 
at certain times. He also noted that the pain radiated down his 
leg.

In its April 1999 decision, the Board determined that competent 
medical evidence of a nexus between the veteran's current back 
disorder and his period of active service had not been presented.  
The Board stressed that the evidence of record was silent for 
treatment or complaints of back pain until 1991, at least seven 
years after separation from service, and that the veteran's back 
disorder had been attributed to a post-service injury in 1990.  
The veteran's motion for reconsideration was denied in August 
1999.  This decision of the Board is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2003).  

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no longer 
applies in the adjudication that follows reopening.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A new regulatory definition of new and material evidence became 
effective on August 29, 2001.  See 66 Fed.Reg 45620 (2001).  
However, those provisions are only applicable to claims filed on 
or after August 29, 2001.  As the veteran's claim of new and 
material evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

Since April 1999, the veteran has provided copies of service 
medical records.
Additional VA records were also received.  VA medical records 
dated from 1995 to 2002, some of which were duplicates of those 
already of record, show, in pertinent part, intermittent treatment 
for a low back disorder and the history of back problems as 
reported by the veteran since active service.  

In August 1998, the veteran gave a history of low back pain since 
1983.  The examiner's provisional diagnosis was low back pain 
status post injury.  In September 2000, a VA doctor stated that 
the veteran had "mechanical low back pain due to degenerative 
joint disease of the lumbar spine, a service-connected 
disability."  A VA medical record dated in October 2000 shows that 
the physician noted that the veteran had been troubled by chronic 
low back pain since an injury in military service in 1982.  

A lay statement from E.G. dated in October 2000 indicates he was 
stationed at MCAS Tustin MABS-16, MAG-16 when the veteran was 
injured.  He indicated that he recalled the veteran being treated 
for months for his injury. 

A letter from B. Heller, D.C., dated in March 2001, provides a 
diagnosis of lumbar radiculitis.  Dr. Heller noted the veteran's 
complaints of back problems since active service.  

The Board finds that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for a 
back disorder.  The August 1998 VA treatment record with a 
provisional diagnosis of low back pain status post injury, based 
upon the history provided by the veteran of low back pain in 
service, is new in that it was not previously of record.  
Moreover, it is material in that it suggests a connection between 
the veteran's in-service back problems and a current back 
disorder.  Accordingly, the Board concludes that the evidence 
submitted subsequent to the April 1999 Board decision is new and 
material and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is reopened.  
The appeal is granted to this extent only.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration and to comply with due process.

Specifically, the veteran must be provided appropriate notice 
concerning his claim for service connection for a back disorder in 
compliance with the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  The RO should also arrange for a VA orthopedist 
to review the claims folder and provide a medical opinion as to 
the date of onset and etiology of the veteran's back disorder.

Therefore, in order to ensure that the record is fully developed, 
this case is REMANDED for the following:

1.  Review the claims file and ensure that all VCAA notice 
obligations have been satisfied.  Such notice should specifically 
apprise the veteran of the evidence and information necessary to 
substantiate his claim;  inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information; and 
request that he provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b).  

2.  After the foregoing has been accomplished, make arrangements 
for a VA orthopedist to review the veteran's claims folder.  Ask 
the doctor to state in the report if the claims folder was 
reviewed.  
The doctor is requested to provide an opinion as to the date of 
onset and etiology of the veteran's back disorder.  The doctor 
should state whether it is at least as likely as not that any back 
disorder had its onset during active service or is related to an 
in-service disease or injury, as opposed to the post-service 
injury in 1990.  
If the doctor determines that examination of the veteran is 
required in order to provide the requested opinion, an examination 
should be scheduled.  The doctor must provide a comprehensive 
report including complete rationales for all conclusions reached.
3.  Thereafter, readjudicate the veteran's claim on appeal, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained.  If the 
decision with respect to this claim remains adverse to the 
veteran, he and his attorney should be furnished a supplemental 
statement of the case (SSOC) and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant until 
VA notifies him.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



